Citation Nr: 0811462	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  03-26 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
depression, and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington. 

The Board remanded this matter in February 2007 so that 
additional evidence could be developed.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND
 
The veteran claims entitlement to service connection for a 
psychiatric disorder, to include PTSD, depression, and 
anxiety.  He alleges that he acquired his claimed psychiatric 
disorder as a result of being exposed to traumatic events 
while serving in Vietnam .  The veteran served in Vietnam 
from November 1969 to October 1970.  The "inservice 
stressors" are detailed in a "Stressor Details" document 
submitted by the veteran in June 2002, and include an 
assertion that he was subjected to enemy mortar and sniper 
fire.  
 
As indicated in the Introduction, this claim was remanded in 
February 2007.  Unfortunately, some of the ordered 
development remains to be completed.  Accordingly, remand is 
mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
this regard, in the February 2007 remand, the RO was 
instructed to seek to obtain certain medical records from the 
United States Army Hospital at Fort Benning, Georgia, and 
from the base hospital and mental health facility at Fort 
Benning, Georgia.  Attempts were made to secure both.  An 
April 2007 letter from the Martin Army Community Hospital , 
located at Fort Benning, informed VA that "[t]here is no 
record for the above mentioned patient [veteran]."  
 
Other records, however, were obtained, and associated with 
the claims file in April 2007.  These records appear to have 
been obtained from the base hospital and mental health 
facility at Fort Benning , Georgia .  Review of these 
records, dated between September and November 1971, show that 
the veteran was seen by Mental Hygiene and Consultation 
Services.  While these records do not contain a diagnosis of 
a psychiatric disorder, they do show that the veteran 
indicated a desire to always wear his "field jacket."  The 
September consultation sheet includes a note suggesting that 
the veteran's affect was "way off."  The appellant 
requested a profile to allow him to wear always wear his 
field jacket.  Notably, this unusual request following his 
service in Vietnam .  
 
The Board's February 2007 remand indicated that "[i]f, and 
only if, any additional psychiatric service medical records 
are located, then the RO should schedule the for a new VA 
psychiatric examination."  While, additional psychiatric 
medical records were obtained a new VA psychiatric 
examination was not scheduled or conducted.  Both the 
veteran's local representative as part of a February 2008 VA 
Form 646 as well as his national representative in a March 
2008 Informal Brief Presentation observed that a VA 
examination had not been scheduled.  A remand confers, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998). 
 Consequently, further development is necessary.
 

Therefore, the case is REMANDED for the following action:
 
1.  The RO must schedule the veteran for 
a new VA psychiatric examination by a 
physician with appropriate expertise. 
 All indicated studies must be performed, 
and all findings should be reported in 
detail.  In accordance with the latest 
AMIE worksheets for psychiatric disorders 
the examiner is to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and etiology of any diagnosed 
psychiatric disorder.  With respect to 
each diagnosed psychiatric disorder the 
examiner must indicate whether it is at 
least as likely as not that such disorder 
either began or was aggravated during the 
veteran's active duty service.  The 
examiner should also address whether it 
is at least as likely as not that the 
veteran presented the prodromal signs of 
any currently diagnosed psychiatric 
disorder during his period of active 
service.  The rationale for all opinions 
expressed should be provided.  The claims 
file, including a copy of this remand and 
the newly secured inservice records, must 
be made available to the examiner for 
review.
 
2.  The veteran is hereby notified that 
it is his responsibility to report for a 
VA examination (if ordered) and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.  Stegall.
 
4.  Thereafter, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.
 
The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

